Judgment reversed.

Criminal iaw. Indictment. Verdict. Before Judge Richard H. Clark. Fulton .superior court. March, term, 1891.
R. J. Jordan, for plaintiff in error,
cited 55 Ga. 224.
C. D. Hill, solicitor-general, contra,
cited 13 Ark. 66; 2 Whar. Cr. L. §1839; 69 Ga. 738; 55 Ga. 222; 2 Bish. Cr. Pro. 702; Code, §4410.
Powell excepted to the overruling of his demurrer to the indictment (as to which see the first head-note), and to the overruling of his motion for a new trial, one ground of which motion was that the State .failed to prove any value of the watch in question, and while it was admitted in evidence without objection, the jury did not handle it, nor did defendant’s counsel know it was not in their hands until after verdict. It- had the appearance of gold, was in full view of the jury during the trial, and no question was made that it was not as it appeared or as to any defect in it¡. After the rendition of the verdict, the question arising whether the punishment should he as for a felony or a misdemeanor, the solicitor-general stated that he intended it as a misdemeanor, as he knew a second-hand watch that cost $75 was not worth as much as $50, and so considered it during the trial. The court treated the conviction as for a misdemeanor.